EXHIBIT 99.1 Release:immediate CANADIAN PACIFIC REMINDS SHAREHOLDERS TO VOTE THEIR WHITE UNIVERSAL PROXY TODAY Recommends Shareholders Not Forfeit Their Right to Choose the Best 16 Director Nominees Voting for All Seven Pershing Square Nominees Means Voting for Risk and Disruption CALGARY (AB) – May 11, 2012 - Canadian Pacific Railway Limited (TSX: CP) (NYSE: CP) today reminded its shareholders to use their WHITE universal proxy to exercise their right to specifically choose each one of the 16 best directors to comprise the CP Board. As CP’s May 17, 2012 annual meeting of shareholders is fast approaching, it is extremely important that shareholders vote as soon as possible no matter how many or how few shares they own. CP urges shareholders not to return any proxy card sent to them by Pershing Square.Even if shareholders have already voted usingPershing Square’s blue proxy, they have the right to change their vote simply by executing and submitting the WHITE universal proxy card, as only the last-dated proxy card will count. CP recommends that shareholders use the WHITE universal proxy to cast their votes in favour of the best 16 directors — including any of the Pershing Square nominees who have the skills and experience to serve shareholders’ best interests.Shareholders are urged not to give Pershing Square seven seats on the Board - a vote for seven Pershing Square nominees is a vote for risk and disruption. CP is generating substantial and sustained value for shareholders by successfully executing its Multi-Year Plan, under the oversight of a qualified and engaged Board. Significant change is underway at CP and leading into the fourth consecutive quarter, CP is continuing to deliver sustained operational improvements and record performance.In April 2012, when compared to the prior year period, CP continued to drive operational improvements and reported all-time records in car miles per car day and terminal dwell. The improvement in CP’s operating metrics is resulting in strong financial results and shareholder value creation. As previously announced, CP’s annual meeting of shareholder will be held at the Sheraton Suites Eau Claire, 255 Barclay Parade S.W., Calgary, Alberta on Thursday, May 17, 2012, at 8:00 a.m. local time. Details on how to register for the meeting’s audio webcast will be available early next week. CP recommends that shareholders vote FOR the CP nominees by Internet or by signing, dating and returning the WHITE universal proxy. Shareholders are encouraged to visit www.CPonTrack.com to access the Company's Management Proxy Circular and for more information about CP, the CP management team and its value-generating Multi-Year Plan. Shareholders with any questions about the information contained in this document or require assistance in completing the WHITE universal proxy, please contact CP’s proxy solicitation agents: TOLL FREE - 1-866-374-9187 or International Toll Free Number (outside Canada and U.S.):1-866-682-6148 TOLL FREE 1-800-322-2885 or (212) 929-5500 (Call Collect) Email: askus@georgeson.com Email: proxy@mackenziepartners.com Note on Forward-Looking Information This news release contains certain forward-looking information within the meaning of applicable securities laws relating, but not limited, to our operations, priorities and plans, anticipated financial performance, business prospects, planned capital expenditures, programs and strategies.This forward-looking information also includes, but is not limited to, statements concerning expectations, beliefs, plans, goals, objectives, assumptions and statements about possible future events, conditions, and results of operations or performance.Forward-looking information may contain statements with words such as “anticipate”, “believe”, “expect”, “plan” or similar words suggesting future outcomes. Undue reliance should not be placed on forward-looking information as actual results may differ materially from the forward-looking information.Forward-looking information is not a guarantee of future performance.By its nature, CP’s forward-looking information involves numerous assumptions, inherent risks and uncertainties that could cause actual results to differ materially from the forward-looking information, including but not limited to the following factors: changes in business strategies; general North American and global economic, credit and business conditions; risks in agricultural production such as weather conditions and insect populations; the availability and price of energy commodities; the effects of competition and pricing pressures; industry capacity; shifts in market demand; inflation; changes in laws and regulations, including regulation of rates; 2 changes in taxes and tax rates; potential increases in maintenance and operating costs; uncertainties of investigations, proceedings or other types of claims and litigation; labour disputes; risks and liabilities arising from derailments; transportation of dangerous goods; timing of completion of capital and maintenance projects; currency and interest rate fluctuations; effects of changes in market conditions and discount rates on the financial position of pension plans and investments, including long-term floating rate notes; and various events that could disrupt operations, including severe weather, droughts, floods, avalanches and earthquakes as well as security threats and governmental response to them, and technological changes.The foregoing list of factors is not exhaustive. These and other factors are detailed from time to time in reports filed by CP with securities regulators in Canada and the United States.Reference should be made to “Management’s Discussion and Analysis” in CP’s annual and interim reports, Annual Information Form and Form 40-F.Readers are cautioned not to place undue reliance on forward-looking information.Forward-looking information is based on current expectations, estimates and projections and it is possible that predictions, forecasts, projections, and other forms of forward-looking information will not be achieved by CP.Except as required by law, CP undertakes no obligation to update publicly or otherwise revise any forward-looking information, whether as a result of new information, future events or otherwise. About Canadian Pacific Canadian Pacific (TSX:CP)(NYSE:CP) operates a North American transcontinental railway providing freight transportation services, logistics solutions and supply chain expertise. Incorporating best-in-class technology and environmental practices, CP is re-defining itself as a modern 21st century transportation company built on safety, service reliability and operational efficiency. Visit www.CPonTrack.comfor a copy of CP’s Management Proxy Circular and see how Canadian Pacific is further driving shareholder value. Contacts: Media Ed Greenberg Tel.:612-849-4717 24/7 Media Pager: 855-242-3674 email: Ed_greenberg@cpr.ca Investment Community Janet Weiss Tel.: 403-319-3591 email: investor@cpr.ca Joele Frank, Wilkinson Brimmer Katcher Joele Frank / Tim Lynch / Jed Repko Tel.: 212-355-4449 3
